Citation Nr: 9918922	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  97-29 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
healed fracture of the right patella with spur, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1975.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal stems from a Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC) rating decision 
dated in March 1997.  A notice of disagreement was filed in 
June 1997.  A statement of the case was issued to the veteran 
and his representative in July 1997.  A substantive appeal 
was received in September 1997.

At a hearing before a travel Member of the Board sitting at 
the RO&IC in May 1999, the veteran appears to have raised for 
the first time the issues of entitlement to service 
connection arthritis and for a fracture of the right ankle as 
secondary to his service-connected right knee disability, and 
a total disability rating for compensation purposes on the 
basis of individual unemployability.  These issues are not 
inextricably intertwined with the certified issue on appeal, 
nor have they been procedurally prepared or certified for 
appellate review.  Accordingly, the Board is referring them 
to the RO&IC for initial consideration and appropriate 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

The veteran's service-connected residuals of a healed 
fracture of the right patella with spur are productive of not 
more than slight impairment.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a healed fracture of the right patella with spur 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (a)(b) (West 
1991);  38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

An historical review of the record shows that in an original 
rating decision of August 1977, the RO&IC granted service 
connection for residuals of a healed fracture of the right 
patella with spur.  The RO&IC assigned a 10 percent 
evaluation under Diagnostic Code 5257 based upon the findings 
in the veteran's service medical records as well as on 
initial postservice VA examination in June 1977.  The 10 
percent evaluation has remained in effect to the present. 

A June 1977 VA general medical examination record shows the 
veteran reported as history injuring his right knee in a 
motorcycle accident in active service and requiring three 
months of hospitalization with physical therapy.  He 
complained of sharp pain in the right lateral aspect of the 
right knee on strenuous exercise or heavy work.  On objective 
examination a three inch nontender smooth scar was noted on 
the surface of the right knee.  Flexion-extension was 
reported as from 0 to 130 degrees.  Collateral ligaments were 
normal.  A report of an X-ray of the right knee taken in 
conjunction with the examination revealed marked overgrowth 
of the bone at the anterior superior aspect of the proximal 
portion of the right patella.  The appearance suggested an 
old healed fracture which had healed with a large bony spur 
projecting upward into the quadriceps femoris tendon.  The 
right knee appeared otherwise normal as compared to the 
opposite left side.  Bone density was normal.  There was no 
osteoporosis of disuse and or post-traumatic arthritis of the 
right knee.  


The record is essentially silent until the veteran filed his 
current reopened claim for an increased evaluation for his 
right knee disability in October 1996.

A December 1996 VA orthopedic examination report shows it was 
noted as history that the veteran had injured his right knee 
in a military accident but required no surgery.  He 
complained of right knee pain which had grown progressively 
worse over the years.  Prolonged standing, walking, bending, 
and squatting caused increased knee pain.  He also reported 
that his knee gave-out occasionally.  No history of swelling 
was reported.  

On objective examination the veteran's right knee was 
nontender and nonswollen.  Patella was mobile.  Extension was 
0 degrees.  Flexion was to 100 degrees.  There was no 
evidence of ligamentous laxity.  An X-ray study revealed mild 
degenerative changes.  The visualized bony structures were 
osteopenic.  No other abnormality was identified.  Diagnosis 
was residual contusion and strain of the right knee with mild 
decreased range of motion.  The knee exhibited mild weakness 
and mild fatigability but no evidence of incoordination.  The 
veteran stated that during 
flare-ups his knee was weak and gave-out.

VA outpatient treatment records dating from approximately 
January to September 1997 reflect episodes of treatment for 
complaints of knee pain and locking.  It was noted that a 
bone survey revealed no evidence of significant osteopenia or 
osteolytic lesions in the appendicular skeleton.  No 
significant degenerative changes or compression fractures 
were noted.  Objective evaluation revealed no limitation of 
motion, warmth, erythema or effusion.  Ligaments were intact.  
Extension was 0 degrees.  Flexion was to 140 degrees.  X-rays 
revealed mild degenerative joint disease of the right knee 
with old healed patellar fracture.  In September 1997 the 
veteran was noted to have scars about the right knee.





A March 1998 VA orthopedic examination report shows the 
veteran's current right knee complaints consisted of pain, 
weakness, stiffness, swelling, instability and fatigability.  
He noted taking Naproxen or Ibuprofen, one tablet, two to 
three times daily with good results and no side effects.  He 
reported episodes of flare-ups related to cold and damp 
weather as well as excessive walking.  This occurred on an 
irregular basis.  

The veteran reported that the pain could last for several 
hours.  Rest and medication seemed to help the most.  There 
was no additional limitation of motion, but he had functional 
impairment on account of the pain.  He denied any assistive 
devices.  It was noted that he had worked as a glazer but was 
forced to quit because he was unable to kneel for any period 
of time.  His occupation consisted of working at heights 
considered dangerous.  In his activities of daily living any 
amount of walking caused pain.  

On objective examination the veteran's right knee revealed 0 
degrees extension and 140 degrees of flexion.  There was 
negative and posterior drawer sign.  No laxity was noted.  
Negative McMurray's test was noted.  There was an exostosis 
that was tender along the inferior aspect of the right 
patella.  There was crepitus of the knee joint when moving in 
all ranges of motion.  Fatigability and incoordination when 
walking for any period of time were noted.  An X-ray revealed 
mild degenerative joint disease.  Final diagnosis was 
degenerative joint disease of the right knee with residuals 
as noted.  

In May 1999, the veteran attended a hearing before a travel 
Member of the Board sitting at the RO&IC.  A copy of the 
hearing transcript is on file.  At the hearing, the veteran 
testified that his right knee was manifested by pain, 
instability, guarding and swelling.  He reported experiencing 
knee fatigability after walking three or four blocks.  He was 
taking medication for pain.  


Criteria

Disability evaluations are based, as far as practicable, upon 
the average impairment of earning capacity resulting from the 
disability. 38 U.S.C.A. § 1155; (West 1991). The average 
impairment is set forth in the VA Schedule for Rating 
Disabilities, 
38 C.F.R. Part 4 (1998), which includes diagnostic codes 
which represent particular disabilities.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries.  
Generally, the degree of disability specified is adequate to 
compensate for a considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1 (1998).

Where there is a question as to which of two evaluations 
shall be applied, a higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7 (1998).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).



The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

Under 38 C.F.R. § 4.40, the rating for an orthopedic disorder 
should reflect functional limitation which is due to pain 
which is supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

As regards the joints, 38 C.F.R. § 4.45 provides that the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Inquiry will be 
directed into these considerations: (a) less movement than 
normal (due to ankylosis, limitation or blocking adhesions, 
tendon-tie up, contracted scars, etc.); (b) more movement 
than normal (from flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
excess fatigability; (e) incoordination, impaired ability to 
execute skilled movements smoothly; (f) pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
joints.  Muscle spasm will greatly assist the identification.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  Flexion elicits such manifestations.  
The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight bearing, 
and, if possible, with the range of the opposite undamaged 
joint.

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1998). 

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities. 38 C.F.R. § 4.14 (1998).  

However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  

The provisions of 38 C.F.R. § 4.14 also preclude the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation.  
38 C.F.R. § 4.14 (1998).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  



When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  These 10 percent evaluations are combined, not 
added, under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

As noted above, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. Part 4, Code 5003 (1998).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998), a 10 
percent rating is warranted for recurrent subluxation or 
lateral instability which is productive of slight impairment 
of the knee.  A 20 percent rating is warranted for moderate 
impairment.  A 30 rating is warranted for severe impairment.

In 1997 and 1998, the Office of the General Counsel of VA 
determined that disability of the knee manifested by both 
arthritis (Diagnostic Codes 5003, 5010) and instability of 
the knee (Diagnostic Code 5257) may be rated separately.  
See, VAOPGCPREC 23- 97 and VAOPGCPREC 9-98.

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(1998).  38 C.F.R. § 4.71 and Plate II, shows that normal of 
motion of the knee is from 0 degrees of extension to 140 
degrees of flexion.

In accordance with the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 5261, a noncompensable rating is assigned for 
extension of the leg to 5 degrees.  A 10 percent evaluation 
may be assigned for limitation of extension of a leg to 10 
degrees.  For extension of a leg limited to 15 degrees, a 20 
percent evaluation is assigned.  Id.  For extension of a leg 
limited to 20 degrees, a 30 percent evaluation is warranted.  
Id.  38 C.F.R. § 4.71 and Plate II, shows that normal of 
motion of the knee is from 0 degrees of extension to 140 
degrees of flexion.

Under Diagnostic Code 5258, a 20 percent evaluation may be 
assigned for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.

The standard of review to be employed by the Board in 
resolving each issue raised provides the veteran with the 
benefit of the doubt.  38 U.S.C.A. § 5107(b).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran. 38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Initially, the Board notes that the veteran's claim for an 
increased evaluation of his service connected right knee 
disability is "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a). See Procelle v. Derwinski, 2 Vet. App. 
629, 631 (1992); see also Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is the veteran's claim is not inherently 
implausible.  Furthermore, all relevant facts have been 
properly developed.  Therefore, no further assistance to the 
veteran with the development of evidence is required. See 38 
U.S.C.A. § 5107 (West 1991).

Upon a comprehensive review of all the evidence of record, 
the Board finds that the symptoms of the veteran's residuals 
of a healed fracture of the right patella with spur clearly 
do not meet or more nearly approximate the criteria for a 
higher rating than 10 percent under the criteria cited above.  
Where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Specifically, the objective findings of the right knee noted 
on VA outpatient treatment records in 1997 and on a report of 
a VA orthopedic examination in 1998 have consistently 
revealed range of motion testing of the right knee with 0 
degrees extension and 140 degrees flexion.  Normal range of 
motion of the knee is from 0 to 140 degrees. See 38 C.F.R. § 
4.71, Plate II (1998).  While there was evidence of crepitus 
on motion there was no objectively demonstrated instability, 
locking, edema or joint effusion.  In light of these 
findings, a higher rating is not warranted under Diagnostic 
Codes 5257, 5258, 5260, or 5261.

Importantly, the Board notes that the objective findings 
noted on recent evaluations of the veteran's right knee 
disability fail to even meet the criteria for a compensable 
rating under the pertinent diagnostic codes cited above.  
Present symptomatic manifestations of the right knee reported 
as pain, incoordination, fatigability and flare-ups are 
already contemplated in the 10 percent evaluation in effect 
based upon the provisions of 38 C.F.R. § of 4.40, 4.45.  The 
veteran notes that his pain is relieved with medication and 
rest.  A review of the medical evidence does not reflect 
objective evidence of pain, functional disablement, 
incoordination, or fatigability greater than that 
contemplated by the current 10 percent evaluation under 
38 C.F.R. § of 4.40, 4.45.

Significantly, the Board notes that the grant of service-
connection for the veteran's right knee disability is limited 
to residuals of a healed fracture of the right patella with 
spur based on findings in his service medical records and 
confirmed on a VA examination in June 1977.  

An X-ray of the right knee taken in conjunction with the 1977 
examination revealed marked overgrowth of the bone at the 
anterior superior aspect of the proximal portion of the right 
patella.  The appearance suggested an old healed fracture 
which had healed with a large bony spur projecting upward 
into the quadriceps femoris tendon.  No arthritis of the 
right knee was present at that time.  More recently dated 
medical evidence of record includes radiographic evidence of 
arthritis for which service connection has not been granted.  
As service connection has not been granted for arthritis of 
the right knee, the criteria for assignment of a separate 
disability evaluation for such disorder as reported in 
VAOPGCPREC 23-97 are not applicable.  

The Court has held that a separate, additional rating may be 
assigned if the veteran's knee disability is manifested by a 
scar that is poorly nourished with repeated ulceration, a 
scar that is tender and painful on objective demonstration, 
or a scar that is otherwise causative of limitation of 
function.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7404, 
7805 (1998); Esteban v. Brown, 6 Vet. App. 259 (1994).

In the veteran's case, the post service medical record shows 
that when he was examined by VA in June 1977, he was found to 
have a three inch, nontender smooth scar on the surface of 
the right knee.  VA outpatient treatment records dated in 
September 1997 disclosed the presence of scars about the 
knee, none of which was reported to be poorly nourished with 
repeated ulceration, tender and painful on objective 
demonstration, or causative of limitation of function.  
Accordingly, no basis has been presented upon which to 
predicate a grant of entitlement to a separate compensable 
evaluation for disability related to scarring of the right 
knee.

Other Considerations

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

The Board notes that the evidence does not suggest that the 
veteran's service-connected right knee disability at issue 
reflects such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.

The veteran has not required frequent periods of 
hospitalization for his service-connected right knee 
disability.  The evidence does not show that this disability, 
alone, has resulted in marked interference with his 
employment.  No basis has been presented upon which to 
predicate referral of the veteran's case to the Director of 
the VA Compensation and Pension Service for consideration of 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998).

The Board has also considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.

Overall, the preponderance of the evidence is negative and 
against the veteran's claim of entitlement to an increased 
evaluation for his service-connected right knee disability.


ORDER

Entitlement to an increased evaluation for residuals of a 
healed fracture of the right patella with spur is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

